Citation Nr: 1128813	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record demonstrates the currently existing bilateral hearing loss is not etiologically linked to the Veteran's active duty service.

2.  The preponderance of the competent evidence of record demonstrates the currently existing tinnitus is not etiologically linked to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, and sensorineural hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a July 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss and tinnitus.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in the July 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the Veteran's hearing acuity and tinnitus and also provided an opinion as to the etiology of the hearing loss and tinnitus.  The etiology opinion was supported by an adequate rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing tinnitus during active duty and experiencing post service hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of any currently existing hearing loss and/or tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, such as a sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that service connection is not warranted for bilateral hearing loss and tinnitus as the preponderance of the competent evidence weighs against the claims.  

Clinical evaluation of the ears was determined to be normal at the time of the May 1968 entrance examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
Not reported
-5
LEFT
-5
-5
-5
Not reported
0

The Veteran denied having or ever having had ear trouble or hearing loss on a Report of Medical History he completed in May 1968.  

In July 1971, the Veteran complained of an inability to hear out of the right ear.  Physical examination revealed a wax buildup.  An infection of the right ear was noted. 

Clinical evaluation of the Veteran's ears was determined to be normal at the time of the August 1972 separation examination.  Whispered voice testing revealed that the Veteran could hear 15/15 in both ears.  

In March 2008, a private physician wrote that he had recently seen the Veteran who had hearing loss and tinnitus for several years.  The Veteran reported he was in the Navy and operated machine guns from 1968 to 1972.  Physical examination was conducted.  The impressions from the examination were sensorineural hearing loss and tinnitus.  The physician wrote that it is more likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  

In May 2008, the Veteran submitted claims of entitlement to service connection for hearing loss and tinnitus.  

A VA clinical record dated in May 2008 reveals the Veteran was seen at that time for an initial hearing evaluation.  He reported gradually progressive, bilateral hearing loss and tinnitus which he attributed to his history of military noise exposure.  While in the military, the Veteran was originally assigned to a 3 inch 50 caliber gun mount and then served as a cook.  After his discharge, the Veteran worked in factories, predominantly as a maintenance man.  Hearing protection devices were reportedly worn.  

In July 2008, the Veteran submitted a statement indicating he was exposed to gunfire while in the Navy.  He was not provided with hearing protection.  He reported he did not know what tinnitus was until he read about it in a doctor's office.  He wrote that that he had had ringing in his ears since 1970-1971 but never gave it much thought as it came on gradually.  

On VA authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
45
55
65
LEFT
10
30
30
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  The Veteran informed the examiner that he had had progressive bilateral hearing loss and tinnitus since his military service.  He first sought treatment for his hearing disturbances in January 2008.  The Veteran could not recall any hearing disturbances during active duty.  He reported he served as a loader on a 3 inch 50 caliber gun mount during general quarters which occurred approximately once per month.  They fired the guns less than monthly.  He reported faint ringing in his ears sometime after discharge from active duty.  After discharge, the Veteran worked on assembly lines and in maintenance.  Hearing protection was worn as needed.  He also had exposure to recreational firearms firing approximately three rounds per year.  He also had intermittent exposure to power tools and chain saws.  The Veteran reported that his tinnitus has been constant since after his separation from military service.  He recently became aware of the tinnitus after reading a magazine.  

The examiner noted the Veteran entered active duty service with normal bilateral hearing sensitivity in August 1968 and he excited military service with normal bilateral hearing sensitivity for whispered voice and spoken voice testing.  The examiner noted that, although whispered voice tests are known to be insensitive to high frequency, noise-induced hearing loss, they have a high degree of sensitivity for detecting hearing impairment which is reported to be between 80 percent and 100 percent, with specificities of 82 to 89 percent for detecting a 40 db hearing loss at 1,000 and 4,000 Hz in the better ear.  The examiner cited to a text book to support this finding.  Based on this, the examiner found that the Veteran's exit examination hearing test indicated that the Veteran more likely than not had normal bilateral hearing sensitivity and no hearing disability at the time of his military separation.  There was no evidence of problems with his ear drums, ear drainage, tinnitus, acoustic trauma or head injury.  The examiner noted that research has demonstrated that hazardous noise exposure has an immediate effect on hearing which is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  The examiner cited to another text book to support this.  Based on the cited studies, the examiner opined that the Veteran's hearing test at the time of his separation examination accurately represented the effects of any hazardous noise exposure the Veteran sustained during military service.  There were no effects of military noise exposure on the Veteran's bilateral hearing sensitivity.  There was no chronicity or continuity of care.  At the time of the examination, the Veteran could not recall any hearing disturbance during military service.  The examiner noted that the Veteran's report of symptomatology of having noticed bilateral hearing loss and tinnitus in the past 10 years was consistent with his report to the private health care provider in March 2008 of having hearing loss and tinnitus for several years.  The examiner noted that the private health care professional did not address the Veteran's history of occupational noise exposure in civilian life nor did the private physician have access to the Veteran's service treatment records which indicate he had normal hearing at discharge.  The examiner noted that his examination revealed bilateral sensorineural hearing loss above 500 Hertz.  The examiner opined that the nature, degree and audiometric configuration were consistent with significant noise exposure.  The examiner cited to a treatise which indicated that the degree of noise induced hearing loss is highly correlated with the intensity of the noise and the length of time of the exposure.  The Veteran served 2.5 years in the military as a cook and deck hand with a general quarters station on a three inch 50 caliber gun which was fired less than once per month.  The Veteran had a history of 36 years of occupational industrial noise exposure in civilian life.  The Veteran's exposure to hazardous noise in civilian life was far greater than his exposure during military service.  Therefore, the nexus with the military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  The examiner concluded by reiterating that the Veteran's bilateral hearing loss and tinnitus were less likely than not due to his history of military noise exposure or any event of military service.  The conditions were more likely than not due to his occupational noise exposure in civilian life.  The examiner noted that he was confident that, if the Veteran's private physician had all the information the examiner had regarding the Veteran's history, the private physician would concur with the examiner's opinion.  

In January 2010, one of the Veteran's employers wrote that the Veteran was very conscientious about using his personal protection equipment including hearing protection.  

In January 2010, the Veteran's commanding officer wrote that it was likely that the Veteran was assigned to a three inch 50 caliber gun crew during firing exercises.  The sound produced by the gun firing was too much for the human ear to withstand.  No hearing protection was provided.  

The Board finds that the above referenced evidence provides competent evidence of the current existence of hearing loss for VA purposes as well as tinnitus.  The Board further finds that the preponderance of the competent medical evidence demonstrates that the currently existing hearing loss and tinnitus were not etiologically linked to the Veteran's active duty service.

The medical evidence which supports the Veteran's claim consists of the March 2008 statement from the private physician which links the hearing loss and tinnitus to the Veteran's active duty service.  The Board finds the probative value of this evidence, however, is outweighed by the probative value of the report of the January 2009 VA examination.  The examiner who conducted the January 2009 VA examination supported his opinion with citations to the clinical evidence as well as medical treatises and also addressed the Veteran's post-service occupational history.  The private physician's opinion was not supported by any rationale nor by citations to treatise evidence nor did the private opinion address, in any way, the Veteran's post-service occupational history.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The only other evidence of record which links currently existing hearing loss and tinnitus to the Veteran's active duty service is the Veteran's own allegations.  As set out above, the Veteran is a lay person without specialized medical knowledge.  His opinion as to the etiology of his hearing loss and tinnitus is without probative value.  

The Board finds there is conflicting evidence with regard to continuity of symptomatology.  No pertinent disability was present at the time of the Veteran's discharge as demonstrated by the January 2009 VA examination report.  Significantly, the Veteran informed the private physician in March 2008 that he had had hearing loss and tinnitus "for several years."  After submission of the current claims, the Veteran has indicated that he had had tinnitus since active duty.  The Board places greater probative weight on the Veteran's report of symptomatology he provided to the private physician in March 2008 over the subsequent allegations of the presence of tinnitus since discharge.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The fact that the Veteran did not seek treatment for hearing loss and/or tinnitus until more than 35 years after discharge supports the Board's finding that there is no continuity of symptomatology of hearing loss and tinnitus from the time of discharge to the present.  Based on a lack of evidence of tinnitus or hearing loss at the time of discharge, the length of time before the Veteran sought treatment for the disabilities on appeal, and the Veteran's statements made to the physician in March 2008, the Board finds there is no continuity of symptomatology of hearing loss and/or tinnitus from discharge to the present.

There is no competent evidence of record of the presence of hearing loss for VA purposes within one year of discharge which would allow for the grant of service connection for sensorineural hearing loss on a presumptive basis.  As set out above, the Board finds there is competent evidence of record in the form of the VA examination which indicates that the Veteran did not have hearing loss at the time of his discharge.  Furthermore, there are no medical records dated within one year of discharge which document the presence of hearing loss for VA purposes.  The Veteran is competent to report that he experiences reduced hearing acuity but he is not competent to quantify the extent of hearing loss in terms of Hertz.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for hearing loss and tinnitus.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


